DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III, Species A2 and B1, Claims 13-14, 16-18, and 20-21, in the reply filed on 05/31/2022 is acknowledged.
Claims 1-12, 15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions I-II, Specie A1 and Specie B2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.
The restriction is made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 16-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the claim recites “each of the surface protrusions protruding outwardly from a first end at the first surface to a second end adjacent to a second end adjacent to the second surface, a thickness of the surface protrusion defined between the first and second ends and being substantially equal to the thickness of the bond line.” This limitation regarding the first and second ends is indefinite, as it is uncertain if the first and second ends are on the surfaces or on the protrusions. This would lead to two different measurements on the protrusion thicknesses. 
The limitation of “thickness of the protrusion being defined as between the first and second ends is equal to the thickness of the bond line” also seems to conflict with the earlier limitation the thickness of the bond line is defined between the first and second surfaces and now also the first and second end.
The claim also recites “the thickness of the bond line between the first and second surface being substantially constant along the bond line, and being greater than thickness of the cure adhesive between the second ends of the protrusion and the second surface.” This limitation is also indefinite, due to the uncertainty of the location of the second end.
For purposes of examination, the protrusions protrude from the first surface towards the second surface and the thickness of the surface protrusion is the distance from first surface to the end of the protrusion. The thickness of the bond line is the distance from first surface to the second surface and the thickness of the cured adhesive is equal to the bond line at locations without protrusions and decreases in thickness at a surface protrusion. 
Claims 14, 16-18, and 20-21 are rejected, due to their dependency on Claim 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0210087)
Regarding Claim 13, Wang teaches an adhesive bonded part (Abstract) comprising a first workpiece having a first surface toward a second surface of a second workpiece (Fig. 4, Item 220, 220’; Paragraph 0014), a cured adhesive placed between the first and second surfaces  (Paragraph 0014, 0093) that defines a bond line, where the thickness of the bond line is substantially constant and the distance between the first and second workpieces (Paragraph 0052; Fig. 4).  
Wang teaches a plurality of protrusions formed on an area of the first surface of the first workpiece, each surface protrusion protruding outward from the first surface towards the second surface, where the thickness/height of the protrusion is defined between the first surface and the end of the protrusion. (Paragraph 0052). 
Wang teaches the adhesive extends around the surface protrusions. (Fig. 4). The thickness of the cured adhesive is equal to the bond line at locations without protrusions and decreases in thickness at a surface protrusion. (Fig. 4; Paragraph 0051). 

    PNG
    media_image1.png
    428
    670
    media_image1.png
    Greyscale

Regarding Claim 14, Wang teaches the height of the protrusions can have a common height; therefore, the thickness of the surface protrusions are substantially constant. (Paragraph 0051). 
Regarding Claim 16, Wang teaches the bond line thickness is generally the same height/thickness of the protrusion. (Paragraph 0054). Therefore, the distance between the second surface and the protrusion is less than the thickness of the surface protrusion. 
Regarding Claim 20, Wang teaches only one workpiece can have the protrusions, which the first surface can be the only one with the surface structure and surface protrusions. (Paragraphs 0102). 

Claim 17 and 18 are rejected under 35 U.S.C. 103 for being unpatentable over Wang, in further view of MacAdams et al. (US 2014/0144568)
Regarding Claim 17 and 18, Wang teaches the first component includes a substrate, where the substrate and surface protrusions can be formed from a carbon-fiber composite. (Paragraph 0040-0041). 
Wang does not specifically teach the structural adhesive is disposed on the substrate of one or more fiber plies and defines the first surface, the surface protrusions is made of a structural adhesive which is a cured resin disposed on an outer-most fiber ply of the substrate.
 MacAdams teaches that is well-known in the art to bond workpieces through secondary bonding (Paragraph 0010), where adhesive is used to join two workpieces that have surface modification applied to surfaces of the workpiece. (Paragraph 0010). MacAdams, like Wang, teaches one workpiece can be a composite part. (Paragraph 0010). MacAdams further teaches composite parts can be prepregs (Paragraph 0033), which are plies of fiber, such as are carbon, impregnated with a matrix resin and cured, which would place cured resin on the first surface and the outermost ply of the workpiece. (Paragraph 0033-0034).  Thus, as MacAdam teaches composites of resin impregnated carbon fiber plies composites are suitable for use in bonding, it would have been obvious to one with ordinary skill to use composites of carbon plies and structural resin as the carbon fiber workpiece of Wang. This combination of Wang and Macadams would teach the structural adhesive is disposed on the substrate of one or more fiber plies and defines the first surface, the surface protrusions is made of a structural adhesive which is a cured resin disposed on an outer-most fiber ply of the substrate, as Wang teaches making protrusions on the first surface of the workpiece. 
Claim 21 is rejected under 35 U.S.C. 103 for being unpatentable over Wang, in further view of McLeod (US 2007/0261224).
Regarding Claim 21, Wang teaches the protrusion can be any shape (Paragraph 0047), but does not specifically teach a cylinder. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the protrusion cylindrical, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, McLeod teaches bonding two bodies together (Claim 1 of McLeod), where bodies have protrusion to add in bonding (Abstract). McLeod teaches cylindrical shapes are suitable (Fig. 3E); therefore, it would have been obvious to one with ordinary skill in the art to have cylindrical protrusions in Wang. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781